Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 1 of 64

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x

 

REYNA ARROYO,
Plaintiff DOCKET NO. 19-CV-7416 (ER)
-against-
THE DEPARTMENT OF EDUCATION OF THE CITY
OF NEW YORK,
Defendant

 

PLAINTIFF’S OPPOSITION TO DEFENDANT'S

MOTION TO DISMISS
Reyna Arroyo
; Plaintiff Pro Se
ca 651 Tilden Avenue
4 Teaneck, N.J. 07666

646-685-7703

 
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 2 of 64

TABLE OF CONTENTS
TABLE OF AUTHORITIES ...........cccc cece cece eee nee ence een tenon eee n een ee eee e nena tees 2
STATEMENT OF FACTS .........cccceece eee e eee nent e tence ener ence net nee e ner Ente 5
ARGUMENT 1.0... ccc cc ccc c cece ne ene ene ene EE EEE EEE EERE EEE EE EEE EEE EEE EEE EEE OS 30

POINT I: PLAINTIFF’S CLAIMS ARE NOT BARRED BY THE
DOCTRINES OF COLLATERAL ESTOPPEL OR RES
JUDICATA... ccc ccc cence cece nen e nee nena ene nae tapes tnaeeeaS 34

POINT Il: THE FIRST AMENDMENT RETALIATION CLAIM
IS VALID... ccc cece E een e en Eee ee nas 4]

POINT Il: PLAINTIFF’S FOURTEENTH AMENDMENT CLAIMS
MUST CONTINUE........ 00. cece ccc eee e net e nee n een n ene eee ena e ees 43

POINT IV: THE COURT SHOULD EXERCISE SUPPLEMENTAL
JURISDICTION........0cccccec ccc ec cee eee eee ten een eneea ecu ssssnessesesestssseeseses AQ

CONCLUSION. .......ccccccccccccccc cece cee ce seen beeen eases eeeeeee teste tense eee eeeneeeeeens 49
TABLE OF AUTHORITIES

Aetna Ins. Co. v. Kennedy, 301 U.S. 389, 393 (1937) ...... cc ccecceenene nee e rene nent ee ne ea es 18

Breithaupt v. Abram, 352 U.S. 432,435 (1957)... ...ccccce cee ee tenner cnet ene ne neater en ene ae aas 30

Burkybile v. Bd. of Educ. of Hastings-On-Hudson Union Free Sch. Dist., 411 F.3d 306, 313 (2d.

OSTA 0 5) SECO COCOCOOOOSOSOOOOSOOS 40
Cardinale v NYC Department of Education, Index No. 85165/2017 (March, 2018)...... 33
Carnley v. Cochran, 369 U.S. 506 (1962)........c cece cece eee eee tence renee ence teen e es 38
Cioffi v. Averill Park C nt. Sch. Dist., 444 F.3d 158, 164..... cece eee e eee e eee eee 43
Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538 [1985]............ cee eeeeee eee 39
Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998)......- cece sees teen ee eee teen nena es 48
Davis v. Goord, 320 F.3d 346, 354 (2d Cir.2003)... 0... ccc cece eee ene ener tence nena enone ens 44

Dwares v. The City of New York, 985 F.2d 94, 100 (2d Cir. 1992).......... ce eeeee tere eee eee 44
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 3 of 64

Education Law §2590-h......... 0.00. ccc ccc e cece ence cet ee ten nee ee nee e seen eenenneaneeneeeeeetnnes 9
Education Law§§§ 3012, 3012- a... cece eee e eee e cence ence ee eee e ene e eae 39
Education Law §3020-a(2)(a).........ccc cece cee ne ence nee n ene ene e een ene ene enae ene eneenee na een eas 6
Engquist v. Oregon Dep't of Agr., 553 U.S. 591 (2008)....... eee 46
Espinal v. Goard. 558 F.3d 119, 129 (2d Cit.2009)... 0. eee ene cece e se ne cnet eee eens 45
Faulks v. City of Hartford. 2010 WL 259076.(2010).... 0... ccc eee eee e eee eae e enna a eas 46
Fierro v. New York City Dep't of Educ., 994 F. Supp. 2d 581, 592-93 (S.D.N.Y. 2014) .47
Garcetti v. Ceballos, 547 U.S. 410 (2006)... cece ence eee e eee eee eenaeeaeeeneees ceanee 43
Gentile v. Nulty. 769 F. Supp. 2d 573, 583 (S.D.N.Y. 2011)..... cece ee scence een ees . 46
Hackett v. Milbank, Tweed, Hadley & McCloy, 86 N.Y.2d 146,154-55, 630 N.Y.S.2d
274,654 N.E.2d 95 [1995]... cece cece tence ce te eens ee ee nsec eneneeeeeeeeeneeeeneneneeeenenenees 37
Holt v. Board of Educ. Of Webutuck Cent. School Dist., 52 NY2d 625 [1981].......... 39
Jackler v. Byrne 658 F.3d 225 (2nd Cir. 2011)... eee c cece cence ence eee en sees eae eneene ened 44
Johnson v. Zerbst, 304 U.S. 458, 464 (1938)... 0... cec cece ee cece eee eee e eee eeaeenaeeeneenaes 38
Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246, 251-52 (2d Cir. 2001)............. 48
Kamholtz v. Yates County, 350 Fed. Appx. 589, 591 (2d Cir.2009)........ 0. eee eee eee ee ee 46
Lewis v. Cowen, 165 F.3d 154, 163 (Qnd Cir. 1999)........ ccc cece ce ecc cence eens nee eeeneeeeeeaes 43
Mandel v. County of Suffolk, 316 F.3d 368, 384 (2nd Cir. 2003).........c ccc ee eee ne ese e eens 45

Massaro v. New York City Dep 't of Educ., 2012 U.S. App. LEXIS 10911 (2d. Cir. May 31,

Matter of Gould v. Bd. of Educ. of the Sewanhaka CHSD, et al., 81 NY2d 446.............. 38
Matter of Schumer v. Holtzman, 60 N.Y. 2d 46,51............cc ccc ccc ccc csee cere eesseeeeneeenees 40
Matthews v. City of New York, 488 Fed Appx. 532, 533 (2nd Cir. 2012).............0...068 44
Moore v. County of Suffolk, 851 F.Supp.2d 447,458 (E.D.N.Y. 2012). 0.0.0... cee 49
Morris v. Lindau, 196 F.3d 102, 110 (2nd Cir. 1999)... 0 ccc ec ee cece eee eee nae es 44

Mosdos Chofetz Chaim. Inc. v. Vill. of Wesley Hills, 815 F. Supp. 2d 679,697
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 4 of 64

(S.D.N.Y. 201 LD) ccc cece cen enn EEE EEE EERE EEE EERE EE EEE EE EE EEE: 47
Mudge v. Zugalla, 2014 WL 2453353, at *8 (N.D.N.Y. June 2, 2014)... eens 47
New York State Open Meetings Law Section 105........... cece cece ence ce ence tenn e ee nes 9

Ohio Bell Tel. Co. v. Public Utilities Comm'n, 301 U.S. 292, 307 (1937)... 0... cece eee eeee 38

Pickering v. the Board of Education of Township High School, 391 U.S. 589 (1968)....43

Plyler v. Doe, 457 U.S. 202, 216 (1982)... cece eee een eee e ener reer n eee eee eee eee 46
Posr v. Court Officer Shield # 207, 180 F.3d 409, 418 (2d Cir.1999)... 0. eee ees 45
Ramirez v. Hempstead Union Free Sch. Dist. Bd. of Educ., F.Supp.2d_, 2014 WL

B54TB TA cece cece eee nen e denne EEE EEE EERE E EEE EEE EE SODA ES EO EEO DEEE DEEDS DEED; EEE EE EE EE ERE EEE EES 44
Rivera v. Cmty. Sch. Dist. Nine, 145 F.Supp.2d 302,309 (S.D.N.Y.2001)......... ccc ee cence ees 45
Ross v. Breslin, 693 F. 3d 300 (2nd Cir., 2012). 0.0... ece cece e cece cence enna eee eeeeenen ene eeuas 42, 43
Shekhem' El-Bey v. City of New York. 419 F.Supp.2d 546, 552 (S.D.N.Y.2006)............6 44
Singh v. City of New York, 524 F3d. 361,372 (2nd Cir. 2008)....... 0.0... cceec cece ee ee eee e ee ens 43
Sloup v. Loeffler, 2008 WL 3978208, at *14 n. 18 (E.D.N.Y. 2008)... 0c cece eee e wees 46
Sousa v. Roque, 578 F.3d 164, 170 (2d. Cir. 2009)... 0... ccc cece eee e nett e entre nena ene 42
USS. v. Wells, 347 F.3d 280, 285 (8th Cir. 2003)........ ccc ccc ccc e eee ne eee ene n ene ee en ea teens 35
Vaher v. Town of Orangetown, N.Y., 916 F. Supp. 2d 404, 434-35 (S.D.N.Y. 2013)......... 47
Weintraub v. Bd. of Educ., 593 F. 3d 196,202 (2nd Cir. 2010)........ 0 cece cece sence ene e ee ee ees 43

Woodlock v. Orange Ulster B. 0. C.E.S., 281 F. App ‘x 66, 68 (2d. Cir. 2008)..............065 42
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 5 of 64

STATEMENT OF FACTS

Plaintiff pro se Reyna Arroyo commenced this action to correct an injustice of constitutional
proportion after she was fired in May 2018 based upon her administrators at The College
Academy lying under oath about her ability to teach. These administers presented their hostile,
unsupported opinions to Arbitrator Lisa Pollack who, in turn, was under the control and
influence of the Defendant, and pre-determined (before the first day of hearing) that Plaintiff
must be terminated. The unsupported lies given in testimony were used to justify the alleged
“facts” - based upon unsupported opinions - that Respondent Reyna Arroyo was permanently
incompetent and would never be adequately capable to teach any students in any classroom.
Her 19 years and 7 months of teaching was erased, or “reset”, as the New York City
Department of Education prefers to put the obliteration of Plaintiffs history of effectiveness as
a pedagogue.

The Department had to erase Plaintiff's past teaching because in 2014 she joined the Gulino
Litigation as a member of the certified class and in 2019 won a judgment on the disparate
treatment she and other Latina teachers received at the NYC DOE. (The Department has filed
an Appeal.) On December 5, 2012, the United States District Court for the Southern District of New
York found that the New York City Department of Education (“DOE”) failed to establish, as
required by federal law, that the Liberal Arts and Sciences Test ("LAST") was related to the job of
teaching. The LAST was an exam created and administered by the New York State Education
Department ("SED") to teacher candidates. Test takers were required to achieve a passing score on
the LAST in order to receive state certification to teach in New York State public schools.

The Court also found that because the LAST was not shown to be related to the job of teaching, the

DOE had violated Title VII by requiring plaintiffs to pass the LAST in order to receive a teaching
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 6 of 64

license. The plaintiffs' complaint alleged, and the Court found, that the DOE was liable for making
employment decisions based on the state's exam under a “disparate impact” theory of discrimination.
On June 5, 2015, the Court found that the LAST exam administered after February 13, 2004 was
also invalid and that the DOE violated Title VII by requiring claimants to pass the LAST to receive
a teaching license.

In the same order in which the Court found that the DOE had violated Title VII by using the LAST
administered prior to February 14, 2004, the Court also found that the plaintiffs could seek
injunctive relief benefiting the entire class. In a subsequent order dated August 29, 2013, the Court
further found that plaintiff class members are entitled to seek individualized monetary damages,
such as backpay, and individualized injunctive relief, such as eligibility for in-system seniority.
Finally, on June 18, 2014, the Court amended the class definition so that the relief rulings apply to
African-American and Latino individuals employed as New York City public school teachers on or
after June 29, 1995, who failed the Liberal Arts and Sciences Test ("LAST") given on or before
February 13, 2004, and as a result either lost or were denied a permanent teaching appointment or
were being terminated despite being tenured. Plaintiff Arroyo is in this class as a Latina who failed
the LAST exam.

On December 28, 2015, the Court entered an injunction: (1) prohibiting the DOE from making any
employment decisions based upon the LAST administered on or after February 13, 2004; and (2)
providing individuals, who have satisfied certain enumerated requirements for an initial certificate
other than passing the LAST-2, with the opportunity to become initially certified for the limited
purpose of seeking employment with the DOE. See EXHIBIT H.

Another constitutional issue presented in Plaintiff's complaint deals with the denial of tenure
rights and her property right to her job which were ignored in a clandestine, fraudulent process

in New York City known as “3020-a arbitration’. Neither Arbitrator Lisa Pollack nor Judge
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 7 of 64

Shlomo Hagler addressed the fact that the determination of probable cause in the tenure law
Education Law 3020-a Section (2)(a) was never changed. Neither addressed the fact that Plaintiff
never waived her right to have a vote on her charges by the PEP, and that the Chancellor never
obtained the authority to vote on 3020-a charges and thus cannot delegate these charges.
Additionally, before she was charged, Plaintiff was not given notice that the UFT, her Union, and
Defendant secretly agreed to go around Education Law(2)(a) and circumvent current tenure law

rights for teachers charged with misconduct or incompetency.

Indeed, the Delegation Memo (EXHIBIT D) submitted by Defendant at the 3020-a in opposition to
Plaintiffs Motion To Dismiss (EXHIBIT C) does not mention the finding of probable cause, 3020-a
arbitration, tenure rights, or any issue presented at the hearing. Thus, the Delegation Memo is
worthless to the argument of due process violations and Education Law 3020-a(2)(a), which
mandates a vote by the school board on probable cause. EXHIBITS A-F. This never happened, and
therefore Arbitrator Pollack did not have subject matter jurisdiction, as stated in the decision handed
down by Richmond County Supreme Court Judge Desmond Green in 2018 for the case of Rosalie

Cardinale. See EXHIBIT G.

What the Delegation Memo does show is that the New York State Legislature considered and
subsequently agreed to the transfer of the initiation of charges and other duties and responsibilities
of the school board to the Chancellor except for the determination of probable cause. The
determination of probable cause in Education Law §3020-a remained under the sole authority of the
New York City School Board, the Panel For Educational Policy (“PEP”), in Executive Session after

a vote by a majority of its members. (Education Law §3020-a Section (2)(a)).
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 8 of 64

Proof of the intentional support for the determination of probable cause to remain under the sole

authority of the PEP voting in an Executive Session can be seen in the following current rules and

laws, all of which were ignored by the Department in this matter:

1.

The Chancellor was never given a vote on the PEP, and cannot delegate this vote to anyone.
(current PEP Bylaws)

Education Law §2590-b also states that: “The Chancellor shall serve as a non-voting ex-
officio member of the Panel for Educational Policy.”

Nowhere in Education Law §3020-a is there a provision authorizing a Principal (or any
single individual) to make a determination of probable cause. The State legislature never
removed the independent participation of the school board, or PEP, in the finding of probable
cause in disciplinary hearings held in New York City. (PEP Bylaws, EXHIBIT E)

Initiating charges and finding and determining probable cause are two different actions and
procedures. No principal or Superintendent can "initiate and resolve" 3020-a charges against
a tenured teacher unless, and only, in cases where the Respondent waives his/her right to a
hearing and/or settles the case before going to a full hearing. New York State's public policy
stands firmly behind an arbitration /due process hearing for any tenured employee who is
charged, and neither the Chancellor nor the Community Superintendent may terminate a
tenured teacher who requests a due process hearing on charges filed against him/her.

The proscription against voting by the Chancellor on PEP matters was intentional. The 2002
PEP Bylaws had permitted the Chancellor the right to vote; however, when PEP amended the
Bylaws in 2009, they specifically removed that right. Notably, PEP unanimously adopted the

amended Bylaws proscribing the Chancellor’s right to vote.
6.

9.

10.

Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 9 of 64

Education Law §2590-f(t) states: “(t) notwithstanding any provisions of law to the
contrary, to exercise all of the duties and responsibilities of the employing board as set forth
in section three thousand twenty-a of this chapter pursuant to a delegation of the chancellor
under section twenty-five hundred ninety-h of this article......
Education Law §2590-h states: “The office of chancellor of the city district is hereby
continued. Such chancellor shall serve at the pleasure of and be employed by the mayor of
the city of New York by contract. The length of such contract shall not exceed by more than
two years the term of office of the mayor authorizing such contract. The chancellor shall
receive a salary to be fixed by the mayor within the budgetary allocation therefor. He or she
shall exercise all his or her powers and duties in a manner not inconsistent with the
city-wide educational policies of the city board. ...”

Even if the NYC Chancellor could be given all the duties of the PEP, he/she would still have
to hold an Executive Session and meet with at least one other person as part of an open
public meeting. (New York State Open Meetings Law Section 105).

No Constitutional rights may be waived without written consent, and in this matter Petitioner
affirmed that at no time did she waive her rights to proceed to an arbitration based upon a
finding of probable cause pursuant to Education Law §3020-(2)(a). No waiver of the tenure
law charging tenured employees of the Department by either the teacher’s Union, United
Federation of Teachers, (“UFT”), nor the Union for Administrators, Council of School
Supervisors and Administrators, (“CSA”) have posted a waiver of an educator’s right to the
charging process mandated in Education Law 3020-a(2)(a).

Additionally, there is no hidden waiver by the Department or Union, and none are allowed in

these proceedings. Fraudulent concealment of a secret waiver of the rights of tenured
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 10 of 64

employees to the tenure law Education Law 3020-a(2)(a) by the NYC Department of
Education cannot be sanctioned and must prohibit any arbitral decision in this matter.
11. The two agreements between the UFT and the Department, one dated June 27, 2008 and the

other April 15, 2010, refer to what the agreed upon procedures are for 3020-a arbitration

AFTER the hearing has been placed under an arbitrator and is ready to start. The argument

for unlawful procedures presented here refers to procedures which take place during the pre-

hearing and charging period, before an arbitrator is appointed.
Judge Shlomo Hagler made a reversible error when dismissing the petition without basis in fact or
law and stating in his oral dismissal of the Petition nothing more than Petitioner was wrong on the
law and facts. See Plaintiff's EXHIBIT J, K; Defendant’s EXHIBIT C. Judge Hagler gave powers
to the Chancellor and the Principal, namely to determine probable cause, that no law, rule or
regulation gives them. The NYC Panel For Educational Policy cites, in the BYLAWS, that the
Chancellor is a "non- voting' member. (EXHIBIT E). Thus, no delegation of the vote is permitted.
There was no Executive Session. Judge Hagler not acknowledge this fact. The delegation memos are

without merit in the 3020-a procedures mandated in Education Law 3020-a.
In addition, Pollack stated on p. 3 of her decision that:

“Further there is no need for the IEPs. The Specification doesn't address any student behavior.” In
Plaintiffs Article 75 Appeal she brought up the fact that there are no statistics or objective data in
observations yet Arbitrator Pollack terminated her based upon the opinion of the Principal that she
was no good as a teacher. But Plaintiff taught successfully for 19+ years and received excellent

reviews until she started asking about the services her IEP students were not getting.

See EXHIBIT I.

10
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 11 of 64

As for the grading fraud, Plaintiff cited examples of grading irregularities to the Special
Commissioner of Investigation showing several students’ final grades were changed but

allowed to graduate anyway, even though they did not qualify to receive a high school diploma.

Most alarming is the fact that inside Plaintiffs 3020-a, “incompetence” was never proven. The
Department tainted Plaintiff's case by promoting the idea that teaching has nothing to do with
students, only the opinions of administrators. In a classroom situation, incompetence in its
simplest terms means that a teacher is unable to provide a valid educational experience for students
assigned to her classroom. The standard for a penalty of termination in these 3020-a hearings is the

Just Cause standard based upon the facts presented at the hearing and available in the record.

Tenured individuals cannot be disciplined or removed from employment except for “just cause”
pursuant to Education Law §3020. The procedures for such discipline or removal are set forth in
Education Law §3020-a, Education Law §3020-b, and the Commissioner’s Regulations 8 NYCRR

Ch. II, Sub. C, Part 82-3.

The Just Cause Standard seminally defined by Arbitrator Carroll Daugherty, incorporates the
following seven tests:

1. Did the employer give the employee forewarning or foreknowledge of the possible or probable
disciplinary consequences of the employee’s conduct?

2. Was the employer's rule or regulation reasonably related to (a) the orderly, efficient, and safe
operation of the Department of Education/school's educational guidelines and (b) the performance

that the employer might properly expect of the employee?

3. Did the employer, before administering discipline to an employee, make an effort to discover

whether the employee did in fact violate or disobey a rule or order of the administration?
4, Was the company’s investigation conducted fairly and objectively?

11
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 12 of 64

5. Did the investigator obtain substantial evidence or proof that the employee was guilty as

charged?

6. Has the employer applied its rules, orders, and penalties evenhandedly and without

discrimination to all employees?

7. Was the degree of discipline considered by the employer reasonably related to (a) the seriousness

of the proven offense and (b) the record of the employee in his service with the company?
Five of the 7 steps involve an investigation into how and why the alleged conduct occurred, as well

as the substantiating or not, of any of the allegations.

Just cause also includes principles of progressive discipline. Discipline is an adverse action taken
by an employer against an employee because of the employee's behavior. ‘Just cause’ principles

require that the discipline imposed upon an employee be just and fair.

Progressive discipline is a system of addressing employee behavior over time, through escalating
penalties. The purpose of progressive discipline is to correct the employee's unacceptable
behavior. Employers impose some penalty less than discharge to convey the seriousness of the
behavior and to afford employees an opportunity to improve. The discharge penalty is reserved
for very serious incidents of misconduct and for repeated misconduct.

The concept of progressive discipline is based on the premise that both employers and employees
benefit when an employee can be rehabilitated and retained as a productive member of the work
force. The trained employee is seen as a valuable resource, making it economically prudent to
attempt rehabilitation of a current employee. The expected result of progressive discipline is that
the employee will recognize he/she has engaged in unacceptable conduct and will correct his/her
future behavior.

All progressive discipline systems use a series of steps, or disciplinary actions, which increase in

severity. The generally accepted forms of discipline prior to discharge are oral warnings,
12
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 13 of 64

written warnings, and suspensions. Suspensions are typically the next step following oral or
written warnings in progressive discipline and may be imposed following one or more incidents
of less serious misconduct for which the employer has issued warnings. They result in the
employee being removed from the work place for a designated period of time, in loss of pay, and
sometimes in loss of seniority for the period of the suspension. The suspension places a blemish
on the employee's employment record and, like warnings, can serve as a basis for more severe
discipline in the future.

Some arbitrators emphasize that suspensions should be corrective or rehabili tative, not punitive
and serve to restore him/her to acceptable levels of production and/or behavior. A suspension
may be overturned or reduced if found to be unduly harsh or retaliatory, rather than corrective.
Discharge is the most extreme industrial penalty since the employee's job, seniority, and other
contractual benefits and reputation are at stake. It was once referred to as "industrial capital
punishment."

While arbitrators often speak of discharge as part of a disciplinary progression-a penalty which is a
step above lesser penalties-the perception is flawed. Discharge and suspension are separate and
distinct penalties. Suspensions are corrective measures designed to rehabilitate. Discharge on the
other hand is the severance of an employment relationship.

An employer has no legitimate interest in whether or not a discharged employee ever achieves
rehabilitation. Its sole purpose is to unburden the work force of an individual whose conduct
has become intolerable. In other words, discharge is designed to abolish the employment
relationship; disciplinary suspension is designed to improve it.

Where discharge is the final step in the progressive discipline process, the employee will
usually have received several warnings and often at least one suspension.

The Courts have also given an official definition of “incompetence” in the case of Arno Arrak,
13
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 14 of 64

28 Educ. Dept Rep. 302 (1988). Arrak sets a very high burden for a determination of

termination for incompetence. In Arrak,the three member panel dismissed the charges of

incompetence against Arrak saying that although Arrak was not a "good" teacher, his

performance "did not fall below the minimal level expected of a reasonable teacher" as

determined by the following criteria:

*requisite knowledge of subject matter content;

*ability to communicate content facts;

* ability to motivate and interest students;

*ability to maintain a classroom environment reasonably conducive to learning;

* ability to assess and evaluate studentperformance.
These criteria for determining teacher competency have consistently been followed since the
issuance of the Arrak decision, by both the Commissioner of Education and hearing officers
designated to hear incompetency charges against tenured teachers.

As noted by New York's Court of Appeals in Ricca v. Board of Ed. of the City Sch. Dist, 47 N.Y.2d
385, 418 N.Y.S.2d 345 (1979):

"The tenure system is not an arbitrary mechanism designed to allow a school board to readily evade
its mandate by the creation of technical obstacles . ... Rather it is a legislative expression of a firm
public policy determination that the interests of the public in the education of our youth can best be
served by a system designed to foster academic freedom in our schools and to protect competent
teachers from the abuses they might be subjected to if they could be dismissed at the whim of their
supervisors. In order to effectuate these convergent purposes, it is necessary to construe the tenure
system broadly in favor of the teacher, and to strictly police procedures which might result in the
corruption of that system by manipulation of the requirements for tenure."

Plaintiff Reyna Arroyo’s pedagogy was in fact excellent, and can be judged as much better than the
standard set by the Arrak panel. She is a competent chemistry teacher for 19+ years and a valuable

asset to the Department and the students in New York City.

14
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 15 of 64

Plaintiff earned her undergraduate degree in Chemistry in the Dominican Republic from
Universidad Autonoma de Santo Domingo in 1990. She then began to work in the NYC Department
of Education in 1998 . Her record is excellent, until 2014 and the use of Danielson to rate teachers.

The Danielson rubric is being misused, and Charlotte Danielson herself agrees with this.

The Principal, Sigerson, actually did not meet with her after the observations, and attended her
classroom observation only for 7 minutes, not even the 15 minutes required in Danielson, another
violation of the procedures mandated by the UFT and DOE. No observer who could teach high
school chemistry ever observed Plaintiff. This makes no sense. The reason, we argue, is that a
chemistry teacher who observed Plaintiff would judge her pedagogy as excellent. The Department

did not want this.

The obligation of the employer to adequately train or give motive of misconduct is set forth in

Education Law 3020-a (4) as follows:

“(T]he hearing officer shall consider the extent to which the employing board made efforts towards
correcting the behavior of the employee which resulted in charges being brought under this section
through means including but not limited to remediation, peer intervention or an employee assistance
plan” (emphasis supplied.)

Department witness Wendy Poveda was openly hostile during her testimony, and very much
interested in seeing Plaintiff terminated. She told the arbitrator, “I'm a bilingual certified teacher and
I taught three, four--grades three, four and five.” (T13 17). She never taught high school or
chemistry. She clearly misinformed the record on the evaluation process when she testified, and here

are a few examples:

On p.1323 of the transcript, she testified that her low-inference notes, the very same notes which
were used to rate Plaintiff but were not given to Plaintiff until the day of the hearing (January 5,

2018) were not subjective. What she wrote about what she saw was not her personal opinion.

is
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 16 of 64

How could they not be her subjective opinion? As the low-inference notes are so important in the
evaluation process, why not give these notes in a timely fashion, so that the Plaintiff may use the

information to improve their pedagogy?
Why indeed.
On p. 1333-1338,

Poveda testified that she entered the classroom six minutes after it had started, at about 9:52 am, and
stayed until 10:26AM. She had been an AP at the College Academy for 6 days. She knew nothing
about chemistry, but was told to observe Plaintiff, a teacher she knew nothing about. She did not
look at any of the student records. She did not see a mini lesson, so she concluded there was none,
even though Plaintiff had a lesson plan with mini lesson on it.(T1336) Poveda saw students calling
out answers but were never acknowledged. She saw no differentiation. But, she insisted, students
calling out answers to questions and Plaintiff ignoring these students was entirely inappropriate.

(T1415)

She did not know that Plaintiff had set rules, whereby she would ignore a student who called out
rather than raised his/her hand. Plaintiff's rules made her classroom management a model for all
teachers. Poveda made sure that she testified to Plaintiff's complete lack ability to teach, manage

students, etc., everything was wrong.

When asked what Plaintiff did at the end of the class, whether she did everything that she was

supposed to and that Poveda did not see, Poveda answered,

“41 the end of the class?

16 A. --the end of the period? No”(T1419)

16
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 17 of 64

5 A. “I was not there to observe it, so how would
6 I know?

7 Q. Oh, so you don't know. Correct.

8 A. [Interposing] Mm-hmm.

9 Q. did you ask her in

10 the post-observation--

11 A. [Interposing] MM-hmm.

12 Q. --what she did during those ten minutes?

13 A. It is not relevant in the post-observation.”
(T1420)

On p. 1420, Poveda was asked by Plaintiffs attorney if she asked Plaintiff in the post-observation
whether there was a mini lesson before arrival into the classroom, and whether Plaintiff had any
technique or motivation in not recognizing those students who were calling out an answer, and

Poveda’s answer was, “No” (T1421)
On p. 1446 Poveda testified that

“A. I cannot speak for where I was not at. The
3 point of an observation is to record what you hear
4 and see while you are present. That is what goes

5 into that—

Do you know if the teacher gave the
17 students the answers after you left the class?

18 A. I do not know.”

17
Case 1:19-cv-07416-ER Documenti7 Filed 01/31/20

“Q. Okay. Would it have been appropriate for

5 you to have asked her that question?

6 A. No.

7 Q. Would it have been appropriate if you had

8 asked her if she did a mini--a mini class before you
9 arrived?

10 A. No.” (p. 1447)

On p. 1449 Poveda testified that in the Danielson Framework

“you are

14 only allowed--terms of my training at the District

15 level, you are only allowed to rate a teacher on what
16 you hear and what you see and the preponderance of

17 evidence collected.”

“I cannot rate you on something that took place prior
9 to when I was in the room. I cannot rate you for

10 something after the time. So even if I was there for
11 15 minutes and I chose to stay for the re--for the
12 rest of the period, that is, that is when the rating

13 has to stop.”

On p. 1450:

“Q. Let's ask a hypothetical. Let's assume

15 that in the post-ob. you say, "You know, the kids

Page 18 of 64

18
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 19 of 64

16 said you weren't helping them." And Ms. Arroyo

17 volunteered and said, "You know, after you left, I

18 sat down with these kids, and I gave them everything

19 of blah, blah, blah." Would that have changed your

20 evaluation?

21 A. It can't, because I--it wasn't what I saw.” She added to this on p. 1461, saying that as the
evaluator, she cannot speak to whatever happened before or after she came and left the classroom,

because she was “not there physically to witness anything.”

This testimony is stunning because of its extreme departure from the rules of evaluating a teacher.
And, this who procedure as stated by Poveda is not described in Danielson. Any observer should ask
a teacher what he/she did before and after an observation, especially if the amount of time spent in

the classroom is only 15 minutes.

And Poveda was terribly wrong when she testified that she cannot ask what happened when she was
not actually in the classroom. Danielson, as bad as it is, says nothing about an observer/evaluator

being prohibited from asking what happened when he/she was not in the classroom.

Poveda testified that she does not have to share her low-inference notes with the teacher she wrote

about.(T1453)
This makes no sense, but most certainly denies the teacher a fair observation report.

When Poveda was asked by the arbitrator (T1465) whether Plaintiff could have done a mini lesson

before Poveda entered the classroom, Poveda answered,

“23 A. Anything's possible I suppose.

19
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 20 of 64

A. Right. A teacher can shorten their mini

3 lesson I suppose. —” (T1467)

It is clear that the administrators did not want to give Plaintiff a chance to succeed, and therefore
important procedures designed to protect Plaintiff's employment were missing here, in order to get
her removed from the school payroll. The administrators at The College Academy never gave
Plaintiff any help in improving her pedagogy. The many violations of mandated procedures and

rules denies Plaintiff a fair evaluation and rating, and there should be no penalty given to her.

The violation of New York State Laws in pursuing charges against Plaintiff was brought into these
proceedings by Plaintiff before the prehearing began. All parties agree that there was no vote, and no
determination of probable cause in an Executive Session of the Panel For Educational Policy, the

New York City School Board, as Plaintiff's charging papers required in Section 2a of Ed. Law
3020-a. The Department argued that the Chancellor was given the right to initiate charges, and

delegate this authority to Superintendents in Ed. Law 2590.

But initiating charges is not the same as finding probable cause. Additionally, as the PEP Bylaws do
not give the Chancellor a vote on the PEP, the Chancellor cannot delegate this vote, nor can she give
herself the authority to have a vote so that she can determine probable cause for the specifications

charged here.

Most importantly for this argument to prove the invalidity of the Department’s opposition to
Plaintiff's Motion To Dismiss is the following:

“No local legislative body is empowered to enact laws or regulations which supersede state statutes,
particularly with regard to the maintenance, support, or administration of the educational

system. N.Y. Mun. Home Rule Law § 11(1)(c)”

20
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 21 of 64

Not a single case mentioned in the Department’s Opposition to the Motion cited Municipal Home
Rule Law 11(1)(C) and therefore, these proceedings started out on the wrong foot. The issue of
whether or not there was subject matter jurisdiction for the arbitrator in this case to proceed with
these hearings, remains unanswered.

The Courts have noticed. In the matter of Lovinger v New York City Board of Education 46627/03 ,
Brooklyn Supreme Court Judge Yvonne Lewis wrote:

“"this court has been placed at a difficult crossroads which it is loathe to journey. Assuming that the
petitioner's assertions are true, one fork would have this court reach the conclusion that the OSI
investigators, in complicity with school officials (principal, vice-principal, etc.), fabricated an
investigation in order to wrongfully terminate Mr. Lovinger. " and, “Certainly, the just mentioned
factors raise grave concerns of due process violations that cannot be disregarded without further
clarification.”

And New York State Supreme Court judge Alice Schlesinger wrote in the case of teacher Teddy
Smith,

“ The simple and ineradicable fact is that voluntary arbitration and compulsory arbitration are
fundamentally different if only because one may, under our system, consent to almost any restriction
upon or deprivation of right, but similar restrictions or deprivations, if compelled by government,
must accord with procedural and substantive due process.”

Why does the Department support the denial of a fundamental Section of Education Law 3020-a?
Because in these New York City cases the Department brings hearsay, restrictions on witnesses,
limits on testimony, and misinformation about facts and procedures to the table, and expects the
arbitrator to go along with the misrepresentation of fact and truth. The Department wants complete
control over what is “relevant” or not. Thus they made up the rule that no witness could testify for
the Plaintiff if they were not in her school during the charged period. This is not a rule, regulation or
law, but simply the Department’s pursuit of total control over the Plaintiff's defense.

In the Matter of the Island Trees Union Free School District v Butcher, 61 A.D.2d 1011 (1978), the
Second Department Appellate Division states that:

“Any degree of confidentiality accorded to the students’ records must yield to the appellant's right to
21
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 22 of 64

prepare his defense to the charges made against his reputation and his competence in his
profession.”

While this case refers to student records, the intention is clear, to permit a charged employee submit
all evidence which he/she believes should be considered for a proper defense.

A timely, thorough investigation of suspected misconduct is important to reach the Just Cause

standard for two self-evident reasons:

(a) Fair Play. Due process requires that an employee be informed promptly, and in
reasonable detail, of the charges (or possible charges) against her and given the chance to
tell her side of the story. If the company fails to let the employee defend himself, or
bypasses other avenues of investigation, whatever penalty has been imposed is likely to
be reduced by an arbitrator, even if the employee is clearly guilty.[emphasis added]

(b) Sufficient Proof. A faulty and inadequate investigation often produces faulty and
inadequate proof. A thorough investigation may elevate assumptions and suspicions to
the status of proof; avoid reliance on hearsay and other “lightweight” or “nonweight”
evidence; prevent later-discovered evidence from being thrown out on the ground that it
was irrelevant to the actual decision; or provide the “extra ingredient” that tips the scales
in the company’s favor. (See Just Cause: The Seven Tests, The Bureau of National
Affairs, Inc.,1992, p. 187)

The basic elements of just cause include a determination as to whether the employee was afforded
fundamental due process rights implicit in the just cause clause — e.g., did he/she have forewarning
or foreknowledge that his/her conduct would lead to discipline, was a fair investigation conducted,
and was the employee treated fairly — e.g., were the employer’s rules consistently enforced and

fairly judged? Here, they were not. But the Just Cause principal takes effect AFTER the arbitrator

22
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 23 of 64

takes the evidence and reviews it for penalties. Here, the Arbitrator did not have Just Cause because
she did not have subject matter jurisdiction.

The burden of proof is with the Department to prove that Plaintiff never provided a valid educational
experience to her students. But this conclusion can only be reached by a leap of faith, because the
Department never defined what a valid educational experience is, never showed student work as
evidence of any kind of learning experience nor did they define the data or statistics which would

prove this experience.

The Department built their case on hearsay and subjective opinions of administrators who showed
their disdain for Plaintiff during their testimony. In The Matter of Great Neck Union Free School
District v M.H. (SED #5043, Joel M. Douglas, Hearing Officer; Decision and Award July 20,

2008), M.H. was charged with 41 Specifications of "incompetency” including

ineffective classroom management
the lesson was teacher dominated
did not follow recommendations
ineffective delivery of instruction

Hearing Officer Douglas stated that:

“The record demonstrates that for a teacher to be charged with incompetence, and for the
Specifications to be sustained, the teacher must fall below the minimum level of the competency
expected of a reasonable teacher... That the Plaintiff did not live up to [her Supervisor’s]
expectations does not de facto establish a degree of incompetency...."

The requirement of proof has three earmarks — all sides to the dispute have been considered, all
relevant evidence has been obtained, and the investigation has been timely. (Just Cause, pp. 189-

190).

Under Education Law §3020-a(3)(c), the Department must present more than hearsay for the
disciplinary charge or action. N.Y.C. Arbitrator Josh Javits ruled in a decision (Woda, SED file #10,
831):

23
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 24 of 64

“It would be unacceptable to accept the hearsay evidence of an individual as conclusive proof of an
allegation over the live testimony of a teacher with fourteen (14) years of teaching. The Plaintiff has
the right to confront and challenge the testimony of her accuser, and to have the accuser’s credibility
tested. Absent this right, the Hearing Officer cannot accept that hearsay evidence alone satisfies the
Department’s burden of proof with respect to this issue.” (p. 69)

And,

"It is well established that a disciplinary charge pursuant to Education Law 3020-a cannot be
sustained when the only evidence to support a charge is uncorroborated hearsay.". DOE v.
Rykman, SED File No. 17,731(Bluth, 2012), at 49.

The Department did not present a preponderance of the evidence in support of the hypothesis that
Plaintiff was permanently incompetent either in the past, present, or future. The Department’s
witnesses testified only to their opinion of what they saw in 15 minutes. Principal Sigerson did not
even stay of the minimum of 15 minutes, and he did not tell the truth about meeting with Plaintiff
after the observations he said he observed. There were no supporting data or factual, objective
evidence to support the testimony of any of the Department witnesses, they had the focus of

termination always before them, and remained true to the script, for the most part.

The Department did not follow the correct procedures to validate their opinions. They did not sign or
date several observation reports, did not show any low inference notes on these observations to

Plaintiff, and did not follow up on recommendations on how Plaintiff could improve.

Observations have no facts, data, or statistics. The New York State Supreme Court, Kings County,
and the Second Department Appellate Division in the case of Elentuck v Green, 202 A.D.2d 425;

608 N.Y.S.2d 701; 1994. N.Y. App. Div. LEXIS 1956:

“The Chancellor's Committee reports consisted of findings and recommendations regarding
personnel actions to be taken by the board of education. The reports were prepared to assist the

chancellor and were not binding. The hearing panel reports relating to N.Y. Educ. Law § 3020-a

24
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 25 of 64

consisted of findings and recommendations subject to challenge by an appeal to the State
Commissioner of Education, were not binding on either the board of education or the commissioner
of education, and did not constitute final agency determinations. Thus, the requested Chancellor's
Committee reports and hearing panel reports were pre-decisional material exempt from disclosure
under N.Y. Pub. Off. Law § 87(2)(g).The lesson observation reports consisted solely of advice,
criticisms, evaluations, and recommendations prepared by the school assistant principal regarding

lesson preparation and classroom performance.”

Plaintiff received no meaningful, 1:1 assistance from anyone at the school. There was no
professional development specifically designed to assist Plaintiff. The success or failure of the
Plaintiff's students is, the Department argues, irrelevant. All of these arguments are incredible and

show bad faith by the Department.

This policy of considering student grades, records, outcomes and data as irrelevant to the issue of
whether Plaintiff should be fired is simply, and clearly irrational. With the added absurdity of basing
the opinions of administrators on nothing but 15-minute observations the Department’s argument to

terminate must fail.

In this matter the Department offered a buffet of opinions from several administrators to convince
you that the Plaintiff is terminally incompetent, that is, unable to ever become a good teacher. The
DOE insists that the opinions of their witnesses as seen in the observations, are facts, and provide a
preponderance of evidence that the Plaintiff simply will never be a good teacher no matter what the

administrators do to help her.

Where the argument for guilt is based solely on circumstantial evidence, the nature of that evidence

must exclude all other reasonable explanations. A stringent standard exists for measuring the

25
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 26 of 64

sufficiency of circumstantial evidence to minimize the “danger legitimately associated with
circumstantial evidence — that the trier of fact may leap logical steps in the proof offered and draw
unwarranted conclusions based upon probabilities of low degree” People v Guiliano, 65 N.Y.2d 766,

768, 492 N.Y.2d 939 (1985).
In Abramowitz v. Board of Education, 46 NYS2d 450, the Court of Appeals stated,

" the public policy expressed in the tenure statutes is designed to protect individual teachers, as
public servants, from being dismissed without a hearing once their competency has been
demonstrated. It is a form of job security which insures stability in the educational system. While
there is certainly a public interest in retaining quality teachers, the primary benefits of the tenure

statutes are enjoyed by the individual tenured teacher."

and,

"Clearly, this statute does form a critical part of this system of contemporary protections that
safeguard tenured teachers from official or bureaucratic caprice. To that end, Section 3020-a and the
Regulations promulgated thereunder by the Commissioner of Education attempt to harmonize the
method of removing tenured teachers with the dictates of procedural due process. We do not gainsay
the importance of these standards, both in terms of their role in protecting the rights of individual
teachers whose years of satisfactory service have earned them this security and in fostering an
independent and professional core of teachers. It follows that this shield of Section 3020-a is not

lightly to be put aside."

One reason for the failure of the Department’s case to prove Plaintiff's incompetency is the
Department’s policy and practice of using as proof of their claims the non-final subjective opinions

of administrators who observe and then judge Plaintiff after supposedly looking at her teaching for

26
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 27 of 64

15-minutes. During those 15 minutes the Department reviews the entire panoply of Danielson’s
rubrics, looking for 100% excellent teaching in each category, in every class, every day. This makes
no sense. A lesson is a series of events which are planned out in a lesson plan created by the teacher
for a 45-minute or 90-minute class. If the administration decides to come in at the beginning of a
lesson for 15 minutes and say that the teacher is ineffective because the assessment of what the
students learned did not occur — which usually occurs at the end of the lesson - there is something
wrong with the observer of the lesson, not the teacher. This type of rating process is malicious and
undermines the integrity of evaluations because the conclusions are not based on fact, but solely

personal opinions.

Starting in the 2013-2014 school year, the Danielson Rubric became the vehicle for finding

incompetency, something Charlotte Danielson herself opposed:

“Ms. Danielson places the lion’s share of the blame with state legislators who oversimplified her
techniques via their adoptions, and — especially —- with administrators who are not capable of
using the Framework as it was intended. She writes, “[F]ew jurisdictions require their evaluators to
actually demonstrate skill in making accurate judgments. But since evaluators must assign a score,
teaching is distilled to numbers, ratings, and rankings, conveying a reductive nature to educators’

worth and undermining their overall confidence in the system.”

DANIELSON FRAMEWORK CRITICIZED BY CHARLOTTE DANIELSON

https://tedmorrissey.wordpress.com/2016/04/27/danielson-framework-criticized-by-charlotte-
danielson/

The 22 components of Danielson which were required by the Department in 2013-2014 were pared
down to 8 in the 2014-2015 school year, which is a charged year in this case and thus a discussion of

Danielson as a rating tool is relevant to Plaintiff's argument that she is, indeed, an excellent teacher.

27
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 28 of 64

Nobody has demonstrated any positive correlation between teacher assessments based on the
Danielson rubrics, good teaching, and the implementation of new higher academic standards for
students under Common Core. A case demonstrating the relationship could have been made, if it
actually exists. There are many unfounded claims made by principals who use the Danielson Rubric
not to evaluate, but to terminate. Indeed, the new evaluation system made it easier to fire markedly
poor performers and is mostly a weapon to harass teachers and force them to follow dubious scripted

lessons.

Charlotte Danielson herself says that she did not write the Danielson Rubric for rating teachers by a
number or label, and that it’s not appropriate for evaluating teachers. It’s appropriate to use it for
teachers to improve their instruction.

Given the original purpose of the Framework — to evaluate first-year teachers — it made perfect
sense to cast the top level of “distinguished” as all but unattainable, but it makes no sense to place
that level beyond reach for high-performing, experienced educators. This approach is demeaning
and demoralizing —- it erodes morale as well as respect for the legitimacy of both the evaluator and

the evaluation process.

The problem is that it implies “classroom teacher” is a monolithic position, and nothing could be
further from the truth. Thus, having one instrument that is to be used across grade levels, ability

levels, not to mention for vocational, academic and fine arts courses is, simply, wrongheaded.

Common Core places a premium on deep conceptual understanding, thinking and reasoning, and the
skill of argumentation (students taking a position and supporting it with logic and evidence). This
cannot be observed by someone popping into your classroom every so often, perhaps skimming
through some bits of documentary evidence. The Danielson reliance on active learning seems to be

the equivalent of students simply being active in an observable way (via small-group work, for
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 29 of 64

example, or leading a class discussion), but learning happens in the brain and signs of it are rarely
visible. Evaluators prefer extroverted learners because they can see them doing things, whereas
introverted learners may very well be engaged in far deeper thinking, far deeper comprehension and
analysis — which is, in fact, facilitated by their physical inactivity.

Thus we see statements that the students were not “engaged” and the teacher is labeled “developing”
or “ineffective”. This is not rational.

It is a fact that 3020-a hearings must be strictly construed in favor of the Plaintiff teacher as the
Education Law protects the constitutionally recognized interests of government employees to
continued employment. Adrian v Board of Education, 60 A.D. 2nd 840. And the Hearing Officer
should be mindful of the stated purpose of 3020-a as articulated in Bott v Bd. of Educ., specifically
as a “determination of the fitness of the teachers against whom they may be brought to continue to

carry on their professional responsibilities.”

Education Law Section 3020-a hearing procedure was legislatively formulated as the procedural
vehicle both to protect public policy underpinnings of the tenured statutes as well as to fulfill the
requirements of constitutional due process. Tenured teachers at public institutions are entitled to due
process protection when their liberty interests are arguably infringed. Liberty interests arise when
institutions make charges or allegations against employees that may damage their reputations or

impose a "stigma or other disability" preventing them from obtaining other employment.

Fair treatment requires that alleged deficiencies in classroom performance be substantiated with
specific facts, not merely sketchy generalizations and conclusions. Panels of arbitrators have found
evidence of incompetence vague, incomplete, and often contradictory and have refused to
“elevate...brief cursory commentaries to a prima facie case of classroom incompetency.” (Center

Moriches Union Free School District v William McCartin, N.Y.S. Ed. Dept. at 17 (1982).
29
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 30 of 64

Plaintiff demonstrated that she was more than “capable” of providing competent satisfactory
instruction. The Plaintiff utilized effective, rigorous teaching techniques in her lessons. She
developed thought-provoking, deep lessons that linked complex ideas and themes. Plaintiff
displayed an intense passion for the subject matter of her lessons, as was evidenced during her

testimony, and a genuine satisfaction in imparting her knowledge and teaching her students.

However Plaintiff was a weak link at her school, due to English not being her first language,
but rather than this being an unsurmountable hurdle, Plaintiff became a stellar teacher and asset
to the New York City Department of Education as a bi-lingual chemistry teacher for 19 years
and 7 months. On May 28, 2018 Plaintiff was suddenly and inexplicably terminated after a
malicious prosecution known as “3020-a arbitration” wherein she was inexplicably declared
“incompetent” and permanently so, meaning she could never become an effective teacher no
matter how much professional development and support she received. The arbitrator who made
the decision, Lisa Pollack, ignored Plaintiff and her witnesses and went along with whatever the
Department’s witnesses testified to. The Department suddenly and maliciously wanted her
removed from payroll because she was too expensive, and her English language skills were in

need of improvement, but they did not want to spend a dime or the time on giving her a chance.

Plaintiff had never had any prior disciplinary action taken against her, and Arbitrator Pollack
chose to overlook this fact and deny Plaintiff her right to progressive discipline and remedial

assistance.

Compulsory Arbitration known as 3020-a is not supposed to be punitive. But Arbitrator Pollack
punished Plaintiff for not staying silent about the lack of services for her students, and Judge Hagler
went along with it. Judge Hagler is well known as a judge who has never granted a pro se teacher’s

Petition. (See EXHIBITs J, K.)
30
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 31 of 64

Plaintiff requests that all the information included in her Complaint be incorporated by

reference herein.
ARGUMENT

In sum, Plaintiff has a cause of action, namely that she was terminated for no reason other than that
there was, before the 3020-a arbitration, an unlawful procedure which denied her the tenure rights
to a vote on probable cause before the hearing began, and but for the fact that her first language is
Spanish and she is a Latina woman who has been treated differently than white teachers as noted in
the Gulino Litigation. She was also wrongfully terminated because she asked questions about grade-
changing by the administrators at her school, a protected right she has under the First Amendment.
Plaintiff spoke out as a private citizen on matters of legitimate public concern. Plaintiff's
Constitutional tenure rights to her job were ignored by Arbitrator Pollack and Judge Hagler, and she

requests that the Motion To Dismiss submitted here by the Defendant be denied in full.

The Defendant argues in their Motion, the 3020-a hearings need to go quickly, so in NYC the
Administrative Trials Unit (ATU) and the Teacher Performance Unit (TPU) panels were set up
around 2007 to speed up the 3020-a arbitration hearings. See Defendant’s letter Motion sent to
the Court dated October 18, 2019, p. 3. This fact was substantiated in a video which can be seen
on the blog NYC Rubber Room Reporter:

“The 3020-a Arbitration Newswire: Digging Up The Garbage On the UFT/DOE Partnership
of Harm For Charged DOE Employees
https://nycrubberroomreporter.blogspot.com/2016/05/the-3020-arbitration-newswire-digging 28.html
The article was created May 28, 2016 by Betsy Combier, Editor of the blog and also part of
Plaintiff's team helping her at her 3020-a hearing. A transcript of Carmen Farina’s speech and the

discussion which followed is also available in this blog post. In the transcript and on the video

former Chancellor Carmen Farina states openly that the arbitrators and attorneys for NYSUT and the
31
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 32 of 64

Department of Education are “her army”, that speed should be the most important criteria, not rights,
and that she is the person who is the chief administrator/boss of these teacher discipline hearings.
Plaintiff fails to agree with the Department that this is rational, and/or preserves her rights. In 2007,
the almost 2000 educators reassigned to “rubber rooms” all over New York City were screaming for
help to the newspapers. These educators were virtually imprisoned while getting their full salaries to
do nothing but sit and wait (sometimes for 7-15 years) for their 3020-a hearing. Mayor Michael
Bloomberg realized that he had made a mistake in allowing principals to throw out anyone they
chose, for any reason, so he decided that he would close the rubber rooms, and then he had to erase
the backlog in the reassignment centers. He decided to speed the hearings up, and one way was to
set up panels of arbitrators who would remain under his control by having the hearings at the
Department by arbitrators he and the UFT picked.

In 2012, a Motion To Dismiss For Lack of Subject Matter Jurisdiction was submitted in all the
3020-a arbitrations done by a legal team which included Betsy Combier, a nonlawyer
researcher/advocate for teachers’ rights. This Motion exposed the one law that was never changed
that Mayor Bloomberg considered a challenge to his control over tenure rights: Education Law
3020-a(2)(a). He made some attempts to change the law and the Bylaws of the PEP, but this
particular mandated procedure of voting on probable cause by the school Board and NOT the
Chancellor (who was never given a right to vote on any issue) was, and never has been, changed.
Instead, the Department and the UFT secretly passed the law by, hoping no educators charged with
3020-a would notice.

When teachers started to present this Motion to their arbitrators, then the Department made it clear
that they were not to agree with the Motion or it’s main point, which was that without a vote on
probable cause, they had no subject matter jurisdiction to make a decision on any penalty, if there

was a finding of guilt for any of the charges. In this case the PEP never held an Executive Session
32
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 33 of 64

and never voted on Plaintiff’s charges. Arbitrator Pollack and Judge Hagler all denied Plaintiff
Arroyo the right to an Executive Session of the PEP and a vote on the charges, and they all
agreed to base the charging upon another Law, Education Law §2590-h which gives the
Chancellor the right to delegate to any Superintendent or principal the right to initiate charges.
Nothing is in writing about finding probable cause. Preferring/initiating charges is not the same
as determining probable cause. In any case, the issue before Green and presented here is that
Plaintiff was not given her rights to due process to have an arbitrator fairly hear and decide her
case BEFORE she was officially charged. The Defendant’s entire opposition to Plaintiffs
Complaint is founded on the premise that she is complaining about not being fairly judged
AFTER the 3020-a arbitration started. The parties are mixing apples with oranges.

Plaintiff argues that Defendant’s statement on p. 3 of their letter to this Court, copied below,
obviously attempts to excuse the denial of subject matter jurisdiction and tenure rights in favor
of speedy hearings by saying that the “efficiency” of the arbitrator selection by the Department
serves a rational, legitimate governmental purpose:

“Thus, Plaintiff cannot demonstrate that DOE lacks a rational basis in using
a rotational panel of arbitrators for arbitrations involving UFT members
and a different arbitrator- selection mechanism for employees, such as
principals, who are not covered by the DOE-UFT contract. This Court, in
Adams v. NY. State Educ. Dept. dismissed an equal protection challenge
* to this same arbitrator selection policy, noting that the policy was
enacted in an effort to improve efficiency, which constituted a legitimate
governmental purpose. Adams v. N.Y. Stale Educ. Dep't, 752 F.Supp.2d 420,
459-60 (S.D.N.Y. 2010). Therefore, Plaintiff has failed to state a claim
under the Equal Protection Clause of the Fourteenth Amendment.”

This is the same as a parent saying that his or her son cannot have any shoes, because then they

could run, and the parent doesn’t want that, and knows best.

On March 29, 2018, Richmond County Judge Desmond Green ruled in the case of Rosalie
33
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 34 of 64

Cardinale v New York City Department of Education (Index No. 85165/2017) that the lack of
proper procedures in filing the charges pursuant to Education Law §3020-a(2)(a) did, indeed,
deny Ms. Cardinale her Constitutional rights to due process, and he vacated her termination.
Defendants do not mention the Cardinale decision in their Motion To Dismiss, and therefore
cannot oppose Plaintiff's claim to a lack of due process at his 3020-a hearing and a lack of
subject matter jurisdiction for Arbitrator Murphy.
POINT I: PLAINTIFF’S CLAIMS ARE NOT BARRED BY THE
DOCTRINES OF COLLATERAL ESTOPPEL OR RES
JUDICATA
Defendant argues that Plaintiff’s claims presented to this Court are barred by Collateral Estoppel and
that Plaintiff's claims must be dismissed. This argument fails due to the fact that none of Plaintiff's
claims to First Amendment speech, due process pursuant to the Cardinale decision, or protection
under the Fourteenth Amendment have been litigated or even discussed by Pollack, Hagler or
Defendant in any prior forum in the termination of Plaintiff.
Collateral Estoppel means that any issues that have been litigated cannot be litigated again.
The doctrine of collateral estoppel often comes into play when a subsequent case, similar to a case
already adjudicated, is filed. The rationale behind the doctrine is that an issue or cause of action fully

litigated should not be litigated again. Res judicata is often referred to as "claim

preclusion". Collateral estoppel is often referred to as "issue preclusion”.

Res judicata is raised when a party thinks that a particular claim was already, or could have been,
litigated and therefore, should not be litigated again. When addressing a res judicata argument, a
court will usually look at three factors. First, the court will consider whether there was previous
litigation in which identical claims were raised, or in which identical claims could have been raised.

The second factor to be considered is that the parties must be the same parties as those who litigated

34
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 35 of 64

the original action. The third factor is that the original action must have received final judgment on

the merits.

Final judgment does not occur when the case is settled by the parties on their own, or where the
judge decides a motion or makes some other determination that does not resolve the case based on
the facts and evidence of the case. This means that the final judgment must concern the actual facts
giving rise to the claim. Dismissal of a case because the court does not have subject matter
jurisdiction, because the service of process was improper, because the venue was improper or
because a necessary party has not been joined, for example, are not judgments on the merits. Grants
of these types of motions to dismiss really have nothing to do with the facts, except that the litigation
is precluded by a technicality. As such, subsequent litigation as to whether the defendant is lable

would not be barred.

Collateral estoppel arises when the claim (cause of action) at the bar has not been litigated, but the
exact issue that is now before the court has been raised and litigated in an earlier action or
proceeding. Collateral estoppel is a bit different than res judicata, although the rationale is the same
— it is a tool to prevent re-litigation of issues already litigated. See U.S. v. Wells, 347 F.3d 280, 285

(8th Cir. 2003):

“The collateral estoppel doctrine provides that ‘when an issue of ultimate fact has once been
determined by a valid and final judgment, that issue cannot again be litigated between the same

parties in any future lawsuit.’

The requirements that must be satisfied before the doctrine of collateral estoppel is applied are
similar to those for res judicata, but there are differences. First, the issues in the first and second

litigation must be identical and must have been before a court. Second, the issue must have

35
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 36 of 64

been actually litigated. Third, a final judgment must have been rendered, ultimately deciding the

issue in question.

The first factor is that the issues in the previous and subsequent litigation must be identical. Using
the transaction or occurrence test would be too broad for collateral estoppel in most cases. Rather,
the court will require that the issues be identical or very similar. When considering the doctrine of
collateral estoppel, it is important to note that the subject matter of the subsequent litigation does not
need to be the same as the subject matter of the previous litigation for the doctrine to apply. As long

as the issue was already litigated, collateral estoppel can apply.

The second factor is whether the issue was actually litigated during the first case. Unlike with res
judicata, if the issue could have been raised, but wasn’t, the defendant will not be collaterally

estopped from raising the issue in subsequent litigation.

The third factor is that the issue must have necessarily been decided on the merits. There are two
requirements for this factor. First, the issue must be implicated in the judgment. If an issue is raised
in the previous litigation, but the issue is not decided or has no connection to the judgment, then the
issue cannot be the target of collateral estoppel. Along these lines is a jury’s finding that is not one
of the reasons for the judgment. For example, if the plaintiff brought a negligence action with a two
count complaint, with both counts sounding in negligence, but the jury simply finds that the
defendant was negligent, the doctrine of collateral estoppel probably cannot be invoked, since it is
not clear which issue was the subject of the final adjudication. Second, like res judicata, the issue

must have been decided on the merits and not based on a technicality.

It must be noted that 3020-a Arbitration is not a Court, there is no Judge or jury, and rules of

evidence, hearsay and other laws are relaxed to the point of being almost nonexistent. Arbitrator

36
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 37 of 64

Pollack was chosen for Plaintiff’s case by the Department of Education, thus there was no wheel to
turn for the appointment. Plaintiff had no say in choosing the arbitrator and was not given her due
process because Pollack did not have subject matter jurisdiction to decide any issue brought to her

attention in the Specifications, and certainly not the Constitutional issues raised here.

Plaintiff argues that Arbitrator Pollack never had subject matter jurisdiction to terminate her at the
compulsory 3020-a arbitration hearing because of procedural violations of law which impaired her
tenure rights to due process as cited in Education Law 3020-a. Plaintiff did not, at any time, waive
her rights to a hearing on §3020-a charges that must be presented to the Panel For Educational

Policy (PEP) for a vote in Executive Session in compliance with Education Law 3020-a (2)(a).

In the papers with the title “Notice of Determination of Probable Cause on Education Law §3020-a
Charges” (Plaintiff's EX B), the date of the Executive Session is missing and there is no information
on a vote by the employing board on probable cause. An Executive Session is mandated by law and
cannot be omitted by fiat of the Chancellor, or by any other law, rule or agreement. At no time did
Plaintiff waive her rights to the process as stated in the charging papers to determine probable cause
on her 3020-a charges, with an Executive Session held by the Panel For Educational Policy (“PEP”’)
before being served the charges. Here, there was no Executive Session and the Defendant did not
comply with Education Law 3020-a.

Therefore, the Arbitrator had no subject matter jurisdiction to proceed with the case against Plaintiff,
She should have immediately withdrawn all charges. Alternatively, the Arbitrator should have
adjourned the hearing until there had been a vote in an Executive Session by the school board and a
proper determination of probable cause. Pollack did not do that.

Plaintiff argued that the hearing could not proceed due to the unwaived procedural defect cited in

her Motion. See Hackett v. Milbank, Tweed, Hadley & McCloy, 86 N.Y.2d 146,154-55, 630
37
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 38 of 64

N.Y.S.2d 274,654 N.E.2d 95 [1995]. Upon information and belief, the Department placed
Arbitrators on the 3020-a panels without explaining the procedural defect, however this does not
cure the problem of subject matter jurisdiction. Arbitrators cannot grab subject matter jurisdiction
out of thin air.

Fraudulent concealment of a secret waiver of the rights of tenured employees to the tenure law
Education Law 3020-a(2)(a) by the NYC Department of Education cannot be sanctioned.

The United States Supreme Court has defined waiver as "an intentional relinquishment or
abandonment of a known right or privilege." Johnson v. Zerbst, 304 U. S. 458, 464 (1938). Courts
should "indulge every reasonable presumption against waiver, Aetna Ins. Co. v. Kennedy, 301 U. S.
389, 393 (1937), and they should "not presume acquiescence in the loss of fundamental

rights," Ohio Bell Tel. Co. v. Public Utilities Comm'n,301 U. S. 292, 307 (1937).

In Carnley v. Cochran, 369 U. S. 506 (1962), the Court held:

"Presuming waiver from a silent record is impermissible. The record must show, or there must be an
allegation and evidence which show, that an accused was offered counsel but intelligently and
understandably rejected the offer. Anything less is not waiver." Id., at 516. Additionally, a waiver of
a teacher's tenure rights must be knowingly and freely given (Matter of Gould v. Bd. of Educ. of the
Sewanhaka CHSD, et al., 81 NY2d 446; Matter of Abramovich v. Bd. of Educ. of the Three Villages
CSD No. 1, 46 NY2d 450).

Tenured teachers have a property and liberty right to their jobs, and therefore when there is any
penalty that reduces the benefits of these rights, there must be Just Cause. Plaintiff argues here that
there was no Just Cause to proceed with the 3020-a arbitration in her case, and the Arbitrator
precluded any student records from being presented, thus prejudicing the process used to terminate
Plaintiff even further.

Judge Desmond Green in the Richmond County Supreme Court ruled on March 29, 2018 in the
38
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 39 of 64

case of Rosalie Cardinale that:

“New York State created the public school tenure system guaranteeing continued employment
to tenured teachers by statute and therefore created a property right in a tenured teacher's
continued employment. (See Education Law$$§ 3012, 3012- a, 3020, Holt v. Board of Educ. Of
Webutuck Cent. School Dist., 52 NY2d 625 [1981], Matter of Abromvich v. Board of Educ. of
Cent. School Dist. No. I of Towns of Brookhaven & Smithtown, 46 NY2d 450 [1979]). Where a
property right in continued employment exists, such as New York's tenure system, the recipient
of such a right may not be deprived without due process. See Cleveland Bd. of Educ. v.
Loudermill, 470 U.S. 532, 538 [1985].

New York State guarantees a tenured teacher's due process rights to continued employment by
statute requiring that "no [tenured teacher] ... shall be disciplined or removed during a term of
employment except for just cause and in accordance with the procedures specified in section
three thousand twenty-a of this article or in accordance with alternate disciplinary procedures
contained in a collective bargaining agreement ... " Education Law § 3020.

The statutory procedural process afforded to teachers with tenure under Education Law §3020-a
requires:

The filing of charges "in writing and filed with the clerk or secretary for the school district or
employing board during the period between the actual opening and closing of the school year
for which the employed is normally required to serve. Education Law$3020-a(1)

"Within five days after receipt of charges, the employing board, in executive session, shall
determine, by a vote of a majority of all the members of such board, whether probable cause exists
to bring a disciplinary proceeding against the employee pursuant to this section." Education Law §
3020-a(2).

Where an employing board determines probable cause exists for discipline the tenured teacher shall
receive: "a written statement specifying (i) the charges in detail, (ii) the maximum penalty which
will be imposed by the board if the employee does not request a hearing or that will be sought by the
board if the employee is found guilty of the charges after a hearing and (iii) the employee's rights
under this section, shall be immediately forwarded to the accused employee." Id.

Green summarized his conclusion that there was a procedural error of law:
“Hearing Officer Lendino conducted the Education Law § 3020-a hearing based on unproven

assumptions that the delegations of duties and responsibilities from the office of the Chancellor
to subordinate administrators occurred in compliance with the relevant statutory authority.”

It is clear that a decision of an Arbitrator who proceeds without getting a signed waiver from the
charged employee shows bias against the employee and an excess of authority that is not

sanctioned by any statutory authority. The requirements of NYS Education Law §3020-a, under
39
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 40 of 64

which tenured personnel may bedisciplined for "just cause" are absolute and require that before

charges can be brought against a tenured educator, the school board! [PEP] must:

a. Determine that there is "probable cause" for the proceeding with charges by a
majority vote by the Board.

b. Make this determination within 5 days of the charges being filed with the Board.

C. Ensure that the decision to proceed with the charges is not frivolous, arbitrary,
capricious or discriminatory.

The legislative intent is to provide pedagogues protection from vindictive principals who may want
to remove senior teachers from their positions for random, arbitrary or capricious reasons. Thus,
Education Law 3020-a(2)(a) is an important part of the efforts of legislators to maintain a check

and balance of power in NY State governance and policy.

Moreover, because the Chancellor has no vote as a member of the Panel for Educational Policy,
he/she lacks the authority to grant any individual the authority to make a probable cause
determination. Even if the Chancellor had been given the duties of the school board, this would
still mandate a vote in an Executive Session before any charges were served on Plaintiff. This did
not happen. The charging papers had no date for the Executive Session taking place at any time and

the Plaintiff has never waived her right to a hearing pursuant to the Education Law 3020-a 2(a).

The statutory procedures for filing charges against Plaintiff were completely disregarded and her
tenure rights were not protected. Compliance with Education Law 3020-a(2)(a) is a jurisdictional
condition precedent to a §3020-a disciplinary hearing. Without it, the hearing should not have

moved forward. Prohibition isthe appropriate procedural remedy for the assertion of Plaintiff's claim

 

“In the City of New York, the Panel for Educational Policy (“PEP”) serves as the “school board”.
40
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 41 of 64

where prohibition is available "to prevent a body or officer from proceeding or threatening to proceed
without or in excess of its jurisdiction.” See: Matter of Schumer v. Holtzman, 60 N.Y. 2d 46,51.

The Motion To Dismiss presented here by Defendant cannot be granted.

POINT II: THE FIRST AMENDMENT RETALIATION CLAIM
IS VALID

Defendant argues that Plaintiffs First Amendment Retaliation claim is legally insufficient and “little
more than bare legal conclusions” because Plaintiff fails to plead any facts plausibly suggesting that
any of the rights to which Plaintiff is entitled under the Amendments to the United States
Constitution were violated in any manner, let alone violated pursuant to an official policy, practice
or custom.

In order to prevail on a First Amendment retaliation claim, a Plaintiff must demonstrate that she
engaged in speech protected by the First Amendment, that she suffered an adverse employment
action, and that a causal connection between the two existed, "in that the speech was a substantial or
motivating factor for the adverse employment action." Burkybile v. Bd. of Educ. of Hastings-On-
Hudson Union Free Sch. Dist., 411 F.3d 306, 313 (2d. Cir. 2005). The threshold inquiry in any First
Amendment retaliation case is whether the employee was speaking as a citizen on a matter of public
concern. Woodlock v. Orange Ulster B. 0. C.E.S., 281 F. App 'x 66, 68 (2d. Cir. 2008) (quoting
Garcetti v Ceballos, 547 U.S. 410, 418 (2006)).

The inquiry into whether an individual was speaking as a citizen "is a practical one." Garcetti, 547
U.S. at 424-25. Speech by a public employee retains some possibility of First Amendment protection
when it "is the kind of activity engaged in by citizens who do not work for the government." Id. At
423. Factors that have been considered by courts, but none of which are dispositive, are whether the
speech occurred in the workplace; whether the speech concerns the subject matter of the employee's

41
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 42 of 64

job; the plaintiffs job description; the person to whom the speech was directed; and whether the
speech resulted from special knowledge gained through the Plaintiff's employment. See Garcetti,
547 USS. at 420-21.

There is no dispute that in May 2018 Plaintiff was fired from her position as a chemistry teacher.
What is in dispute is what motivated the Principal to pursue charges, and why did the Arbitrator find
Just Cause for such an extreme penalty. Plaintiff's speech on the grading fraud at The College
Academy in 2017 (EX. I.) was not of the type normally made as part of her official duty. Nowhere
in her job description was she required to raise concerns about the school's budget, or investigate
budgetary misconduct and inappropriate actions by the school's administration. Nor have the
Defendants pointed to any specific duties of Plaintiff as an employee of the DOE necessary to
engage in such behavior. Plaintiff's speech involved matters affecting her entire school and
community, and Plaintiff went outside of her school to file her complaint.

Plaintiff's speech did not concern issues for which "there is no relevant citizen analogue," but rather
was motivated by her concerns as a member of the community and by information available to the
public. Massaro v. New York City Dep 't of Educ., 2012 U.S. App. LEXIS 10911 (2d. Cir. May 31,
2012) (Plaintiff's complaints concerned internal safety and medical absence-related forms, "for
which there is no relevant citizen analogue." Further, her complaints concerned her ability to
properly execute her duties as a teacher). Neither was Plaintiffs speech "part and parcel" of her
official duties as a teacher, as a teacher's duties clearly do not encompass reporting on budgetary
irregularities. Matthews v. Lynch, 2012 U.S. LEXIS 10463 (2d. Cir. May 24, 2012) (holding that
when a Connecticut State Police officer, whose official duties as part of the Internal Affairs Unit
included investigating police misconduct, subsequently learned of departmental misconduct in the
course of performing his investigations and reported this to the state's Attorney General, he was

acting within the scope of his duties as a public employee); Ross v. Breslin, 693 F.3d 300, 306 (2d
42
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 43 of 64

Cir. 2012) (holding that the duties of a payroll clerk-typist for a school district who reported
financial malfeasance plainly included reporting pay irregularities to a supervisor). Plaintiff was not
speaking generally as an advocate for her students, nor as an employee as part of her duties, but as a
citizen concerned misconduct affecting not just her classroom or school, but the entire community.
Pickering v. the Board of Education of Township High School, 391 U.S. 589 (1968).

A speaker's motive is not dispositive in determining whether her speech addresses a matter of public
concern. Rather, whether or not the speech addresses a matter of public concern must be determined
by the "content, form and context of a given statement, as revealed by the whole record." Sousa v.
Roque, 578 F.3d 164, 170 (2d. Cir. 2009).

Whether an employee's speech was made pursuant to his “official duties is 'a practical one,’
Weintraub v. Bd. of Educ., 593 F. 3d 196,202 (2nd Cir. 2010) quoting Garcetti v. Ceballos, 547 U.S.
410,424, 126 S. Ct. 1951, 164 L.Ed.2d 689 (2006), focusing on whether the speech " was part-and-
parcel of his concerns about his ability to properly execute his duties.". However, the inquiry of
whether the employee is speaking pursuant to his/her official duties is not susceptible to a bright line
rule. Ross v. Breslin, 693 F. 3d 300 (2nd Cir., 2012). Courts must examine the nature of the
plaintiffs job responsibilities, the nature of the speech, and the relationship between the two; and
consider other contextual factors, including whether the complaint was conveyed to the public.
Whether an employee's speech addresses a matter of public concern is a question of law to be
determined based on the "content, form and context of a given statement, as revealed by the whole
record." Lewis v. Cowen, 165 F.3d 154, 163 (2nd Cir. 1999) citing Connick v. Myers, 461

U.S. 138, 147-48 (1983), n. 7. An "[e]mployee's expression is not a matter of public concern when it
‘cannot be fairly considered as relating to any matter of political, social, or other concern to the
community’." Singh v. City of New York, 524 F3d. 361,372 (2nd Cir. 2008) quoting

Connick, 461 U.S. at 146. However, criminal conduct relating to public education is generally
43
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 44 of 64

recognized as a matter of public concern. See Cioffi v. Averill Park C nt. Sch. Dist., 444 F.3d 158,
164 (holding, in part that criminal activity in schools is of "social" or "other" concern

to communities); Ramirez v. Hempstead Union Free Sch. Dist. Bd. of Educ., F.Supp.2d_, (2014
WL 3547374) *11 (E.D.N.Y.)(denying defendant's motion to dismiss finding that school employee
reporting unlawful and illegal inflation of student grades to procure county and state

funding constituted speech that touched on a matter of public concern); see also Tucker v. City

of New York, F.Supp.2d_, 2011 WL 2893077, *5 (S.D.N.Y.) (holding that allegations of
corruption and misuse of public funds by supervisors and coworkers are matters of public concern);
see generally, Jackler v. Byrne 658 F.3d 225 (2nd Cir. 2011) (holding that speech pertaining to
police misconduct is a matter of public concern).

Accepting Plaintiffs averments as true, it cannot be said as a matter of law that citing improper
actions of staff who are altering students’ grades so that unqualified students can graduate were part
and parcel of Plaintiff's primary duties.

Moreover, since there is no bright line rule relating to what speech constitutes matters within the
primary duties of a public employee's duties, discovery needs to occur to learn exactly what was the
nature of the Plaintiff's job responsibilities, the nature of the speech and the relationship between the
two before a Court can be decided whether the plaintiff can continue to pursue her First Amendment
retaliation claim. Matthews v. City of New York, 488 Fed Appx. 532, 533 (2nd Cir. 2012)
(summary order).

In order to establish a causal connection at the pleading stage, the "allegations must be ‘sufficient to
support the inference that the speech played a substantial part in the adverse action." Davis v.
Goord, 320 F.3d 346, 354 (2d Cir.2003); see also Shekhem' El-Bey v. City of New York. 419
F.Supp.2d 546, 552 (S.D.N.Y.2006). The Second Circuit has no bright line for how close in time the

adverse employment action must follow the protected activity in order to sustain the causation
44
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 45 of 64

element. Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Ed., 444 F. 3d 158, 167-68 (2nd Cir. 2006)
(quoting Morris v. Lindau, 196 F.3d 102, 110 (2nd Cir. 1999). On a motion to dismiss, a reasonable
inference of a causal connection is all that is required. See Posr v. Court Officer Shield # 207, 180
F.3d 409, 418 (2d Cir.1999) ("[T]he plaintiffs pleading need not clearly establish that the defendant
harbored retaliatory intent. It is sufficient to allege facts which could reasonably support an
inference to that effect."); Rivera v. Cmty. Sch. Dist. Nine, 145 F.Supp.2d 302,309 (S.D.N.Y.2001).
This "can be established either indirectly by means of circumstantial evidence, for example, by
showing that the protected activity was followed by adverse treatment in employment, or directly by
evidence of retaliatory animus." Morris v. Lindau, 196 F.3d 102, 110 (2d Cir.1999). A court must
"exercise its judgment about the permissible inferences that can be drawn from temporal proximity
in the context of [each] particular case [ ]," Espinal v. Goard. 558 F.3d 119, 129 (2d Cir.2009).
Where a plaintiff asserts enough direct evidence of retaliatory animus to create a triable question of
fact on the issue of a causal connection as here, a longer lapse between the protected speech and the
adverse employment action does not necessarily "conclusively establish lack of causation." See
Mandel v. County of Suffolk, 316 F.3d 368, 384 (2nd Cir. 2003).

Here, Plaintiffs speech is directly related to her charges and termination.

Clearly, Plaintiff's speech involved a matter of public concern. The content of the speech was
misconduct of the school's budget, paid by taxpayer money and public funds, matters which clearly
affect the entire community.

Based on the above, sufficient facts clearly have been alleged under the applicable case law to

withstand Defendants' motion to dismiss and to warrant further factual pretrial discovery.

POINT II: PLAINTIFF'S FOURTEENTH AMENDMENT CLAIMS MUST SURVIVE THE
MOTION TO DISMISS

45
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 46 of 64

Clearly Plaintiff was treated differently with malicious retaliatory animus for not speaking English
adequately, and being Hispanic. See EX. H and The Gulino Litigation. Throughout the NYC public
school system teachers who are Black or Latina are treated differently than similarly situated other
District employees, including those who commit the illegal acts reported by Plaintiff, with the
express illegal intent to punish whistleblowers. Thus, Plaintiff has successfully alleged belonging to
a class that consists of more than one individual. The Equal Protection Clause requires only that the

classification drawn by the statute be rationally related to a legitimate state interest.

The Equal Protection Clause of the Fourteenth Amendment commands that no State shall "deny to
any person within its jurisdiction the equal protection of the laws," which is essentially a direction
that all persons similarly situated should be treated alike. Plyler v. Doe, 457 U.S. 202, 216
(1982).Section 5 of the Amendment empowers Congress to enforce this mandate, but absent
controlling congressional direction, the courts have themselves devised standards for determining
the validity of state legislation or other official action that is challenged as denying

equal protection. The general rule is that legislation is presumed to be valid and will be sustained if

the classification drawn by the statute is rationally related to a legitimate state interest.

Additionally, Plaintiff has successfully alleged an equal protection cause of action under a selective
enforcement theory of liability. The courts within the Second Circuit are divided whether such a
selective enforcement is permitted in the wake of the United States Supreme Court in Engquist v.
Oregon Dep't of Agr., 553 U.S. 591 (2008), (held that "class of one" claims no longer exist in a
public employment setting); Gentile v. Nulty. 769 F. Supp. 2d 573, 583 (S.D.N.Y. 2011); citing
Kamholtz v. Yates County, 350 Fed. Appx. 589, 591 (2d Cir.2009), Faulks v. City of Hartford. 2010
WL 259076, at *7 (D.Conn. 2010), Sloup v. Loeffler, 2008 WL 3978208, at *14 n. 18 (E.D.N.Y.

2008).

46
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 47 of 64

The elements of a selective enforcement cause of action are "(1) that [s]he was treated differently
from others similarly situated, and (2) that such differential treatment was based on impermissible
considerations such as race, religion, intent to inhibit or punish the exercise of constitutional rights,
or malicious or bad faith intent to injure a person." Fierro v. New York City Dep't of Educ., 994 F.
Supp. 2d 581, 592-93 (S.D.N.Y. 2014), appeal dismissed (Apr. 9, 2014). quoting Gentile, 769
F.Supp.2d at 578.

It is without a doubt that the Plaintiff has successfully alleged the necessary elements of a selective
enforcement of the Education Law processes behind teacher discipline outcomes. With regard to the
first element, similarly situated individuals, a plaintiff need not provide evidence of similarly
situated individuals at the motion to dismiss stage, so long as the facts as alleged to permit a jury to
conclude that they are similarly situated. Vaher v. Town of Orange town, N.Y., 916 F. Supp. 2d 404,
434-35 (S.D.N.Y. 2013), citing Mosdos Chofetz Chaim. Inc. v. Vill. of Wesley Hills, 815 F. Supp.
2d 679,697 (S.D.N.Y. 2011).

As to the second element of the selective enforcement cause of action, it is without a doubt that
Plaintiff has successfully alleged that the differing treatment by the Defendants was in order to
punish the Plaintiff for exercising her First Amendment rights as a whistleblower and was done
maliciously and with the bad faith intent to harm her. Thus, it is clear that Plaintiff has successfully
alleged a selective enforcement cause of action that must survive as a matter of law. Plaintiff has
also sufficiently alleged a Due Process cause of action, as she, a tenured teacher, has a
constitutionally protected property interest in her employment. Plaintiff also has a constitutional
property interest in her educational licenses, which were effectively taken away through the
Defendants' campaign to blacklist the Plaintiff in the field of public education. (“The problem code”)
Mudge v. Zugalla, 2014 WL 2453353, at *8 (N.D.N.Y. June 2, 2014). In Mudge, the plaintiff, a

substitute teacher, alleged termination of at-will employment in connection with a calculated effort
47
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 48 of 64

to prevent the plaintiff from obtaining employment and using his licenses when the defendants,
including investigators from the State Education Department were spreading untruths to potential
employers. The court held that discovery was necessary to ascertain the Defendants’ exact roles to
establish whether the defendants were low level government officials and whether the actions
alleged were random or specifically designed to deprive the plaintiff of his constitutional rights..

In order to successfully allege a claim for a substantive due process violation, it must be alleged that
the government action being challenged was "arbitrary, conscience shocking, or

oppressive in a constitutional sense. Substantive due process does not protect against government
action that is incorrect or ill-advised. While there is no clear standard for what actions are deemed
conscience shocking, it has been held that it stems from actions that are "malicious and sadistic
abuses of government power that are intended only to oppress or to cause injury and serve no
legitimate government purpose unquestionably shock the conscience. Such acts by their very nature
offend our fundamental democratic notions of fair play, ordered liberty and human

decency." Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246, 251-52 (2d Cir. 2001), citing
Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998), Breithaupt v. Abram, 352 U.S. 432,435
(1957).

The claims contained within the four corners of Plaintiffs Complaint go straight to the heart of a
substantive due process claim. The very idea that a person's livelihood through tenure, which is
supposed to be determined through a fair evaluation of an educator’s job performance, is denied in
open and blatant retaliation for reporting illegalities and improprieties within public education
absolutely offends the notations of fair play and shocks the conscience. There is no reasonable
interpretation of the actions alleged within the Complaint that would result in the malicious targeting
of a whistleblower as being merely "incorrect or ill advised." Even if such a definition is up for

debate, it is inapplicable in a motion to dismiss stage and a simple reading of the Complaint amply
48
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 49 of 64

demonstrates that conscience shocking behavior has been sufficiently alleged to permit this cause of

action to continue through to discovery as a matter of law.

POINT IV: THE COURT SHOULD EXERCISE SUPPLEMENTAL
JURISDICTION

The court has the authority to exercise pendent jurisdiction over state law claims that stem from
a "common nucleus of operative fact". Moore v. County of Suffolk, 851 F.Supp.2d 447,458
(E.D.N.Y. 2012). Constitutional claims are sufficient to support jurisdiction over pendent state
law claims when the constitutional claim is not wholly insubstantial or obviously frivolous. Id.
Here, the Plaintiff's constitutional causes of action are sufficiently alleged within the Complaint
to allow for continued survival of the state law claims. Since the court has original jurisdiction
to hear the federal claims asserted by Plaintiff, it should also exercise its right to supplemental
jurisdiction to hear the state claims.

CONCLUSION

For the reasons set forth above, Defendants Motion to Dismiss should be denied in all respects
and the Court should grant any other, further and different relief that it deems just and
appropriate.

Dated: January 29, 2020

[Ae f 1 G- (Fy oy 4

Reyna Arroyo

49
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 50 of 64

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
REYNA ARROYO,
Plaintiff DOCKET NO. 19-CV-7416 (ER)
-against- DECLARATION IN

OPPOSITION TO

DEFENDANTS'
THE DEPARTMENT OF EDUCATION OF MOTION TO DISMISS
THE CITY OF NEW YORK,

Defendant

 

REYNA ARROYO, the pro se Plaintiff in the matter presented herein, states

subject to the penalties of perjury:

1. lam fully familiar with the facts and circumstances of this matter as the Plaintiff pro

se in this case.
2. This Declaration is submitted in opposition of the Defendants' Motion to Dismiss
my Complaint ("the Complaint") pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure.

3. In opposition to the Defendants' Motion To Dismiss annexed hereto as Exhibit "A"
Through "K" are the following:

A: Specifications charged in 3020-a

B: Determination of Probable Cause in the charges

C: Motion To Dismiss For Lack of Subject Matter Jurisdiction
e D: Delegation Memo signed by Carmen Farina, 2014

E: PEP Bylaws

F: No-waive tenure rights case
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 51 of 64

G: Decision of Judge Green in the case of Rosalie Cardinale

H. Gulino Judgment, Complaint, 2013 Order, Report of the Special Master
1. Arroyo's letter to SCI 2017, with grades

J: Shlomo article in website "Risk Management", and Combier AFFIDAVIT
K: Judge Hagler Recusal Motion

, +
Date: January 3} 2020

Ma F106 Loo ta"
f. “4

Reyna Arroyo

651 Tilden Avenue

Teaneck, N.J. 07666
Sworn Before me on:

January 2020

Notary Public —

— NCDANIEL
MONIQU state ot New York

Public -
Notary NO. 91Mc6343430
n New York County

n Expires Jun 13, 2020

 
     

        

 

Qualified |

     
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 52 of 64

EXHIBIT A
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 53 of 64

NEW YORK STATE EDUCATION DEPARTMENT
UNIT OF SCHOOL DISTRICT
EMPLOYER-EMPLOYEE RELATIONS

 

In the Matter of the Charges Preferred By:

BOARD OF EDUCATION OF THE CITY OF

NEW YORK,

Complainant-Employer, SED File No.
v.
REYNA ARROYO

Respondent-Tenured Teacher,

Pursuant to Education Law Section 2590 (j) (7)
and Section 3020-a

 

INTRODUCTION

The Board of Education of the City of New York, also known as the New York City

Department of Education, brings this action pursuant to Education Law § 3020-a against Reyna

Arroyo for her failures in the nature of incompetent and inefficient service, neglect of duty and

unwillingness and/or inability to follow procedures and carry out normal duties during 2014-2015,

2015-2016 and 2016-2017 school years. Reyna Arroyo (hereinafter “Respondent”), under File

#0726249, is a tenured teacher assigned to The College Academy (06M464), located in District 6

in Manhattan.
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 54 of 64

SPECIFICATIONS

1. During the 2014-2015, 2015-2016 and 2016-2017 school years, Respondent failed to
properly, adequately, and/or effectively plan and/or execute separate lessons as observed
on or about each of the following dates:

January 4, 2017;
February 16, 2017;
March 23, 2017; and/or
May 22, 2017.

a. November 12, 2014;
b. March 18, 2015;

c. May 14, 2015;

d. December 4, 2015;
e. May 6, 2016;

f. May 18, 2016;

g. September 29, 2016;
h.

i.

je

k.

2. Respondent failed, during the 2014-2015, 2015-2016 and 2016-2017 school] years, to fully
and/or consistently implement directives and/or recommendations for pedagogical
improvement and professional development provided in observation conferences with
administrators and/or outside observers; instructional meetings; teacher improvement
plans; one-on-one meetings with administrators, school based coaches, and/or outside
observers; as well as schoolwide professional development, with regard to:

Proper planning, pacing, and/or execution of lessons;

Using appropriate methods and/or techniques during lessons;
Demonstrating knowledge and content of pedagogy;
Designing coherent instruction;

Using questioning and discussion techniques;

Using assessment in instruction; and/or

Student engagement.

Pmenaosp
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 55 of 64

THE FOREGOING CONSTITUTES:

Just cause for disciplinary action under Education Law § 3020-a;

Incompetent and/or inefficient service;

Conduct unbecoming Respondent’s position;

Conduct prejudicial to the good order, efficiency, or discipline of the service;

Neglect of duty;

Substantial cause rendering Respondent unfit to properly perform obligations to the
service; and

7. Just cause for termination.

Dated: June 16, 2017
Oo

New York City Department of Education
Howard Friedman, General Counsel

By: Genna Saltzman

100 Gold Street, 3rd Floor

New York, New York 10038

Tel: (212)374-5903

Fax: (212)374-0051

Aw bwnr

 
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 56 of 64

EXHIBIT B
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 57 of 64

 

The University of the State of New York
¥he State Esfucation Deparment . :
Teacher Tenure Hearing Unit Ph: (818) 474-3021
EBA Roor 984 Fax (598) 602-5940

Albany, New York 12234 ,

   
 
  
    
  
 
  
 

 

fv I121

 

charges:

This Notice must be served on the tenured enwployee along with « copy of the Education Law

instructions: §2020-4 charges, the Rights of Teriured Employees form aind the Hearing Request Waiver fern,

 

 

 

 

 

Nome Reyna Arroyo

 

 

Address 651 Tilden Avenue
Addrass

 

City, State, Zip

 

Teaneck, NJ OF666:

b
f

“|
Please be advised tial at a meeting in executive Session on the above date
ihe school district identified herein has. found that there is probable cause for
Education Law §7020-a chargels) against you. Thé specific charges are
attached to this form. Within fen (10) days of receipt of these charges, you
must elect to raquest a hearing before an impartial hearing officer, or waive
your right to such a hearing. Should you fail.to so request or to yaive your
fight to a hearing within the Specified ten days, the district clerk or the
Secretary of the board of education WHl notify both you and ihe

 

 

    
 

 

      

 

Date Charges Filed:

 

 

i Gj | 9 6 yr) Date of Executive Seusion-

 

 

 

 

 
 

 

  
   

 

 

] District Mame |The Collega

 

 

 

 

 

 

 

 

 

 

 

Academy (06M462)
Address 349 Audubon Avenue Phone 1
Address Phone 2
City, State, Zip INY NY 10040 | Pax
[Contact fame | Principal Timothy Sigerson Emait TSaerson@schools nye.gov

 

 

 

 

 
 

 

 

 

 

 

bf joy |
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 58 of 64

EXHIBIT C
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 59 of 64

NEW YORK STATE EDUCATION DEPARTMENT
TEACHER TENURE HEARING UNIT
BEFORE: ARBITRATOR LISA POLLACK, Esq.

 

In the Matter of the Disciplinary Proceeding of

DEPARTMENT OF EDUCATION RESPONDENT'S MOTION TO DISMISS
OF THE CITY OF NEW YORK,

Complainant,

-against-
REYNA ARROYO,
Respondent-Tenured Teacher,

Pursuant to §3020-a of the Education Law.

 

DAVID BARRETT, ESQ., an attorney duly admitted to practice law in the courts
of the State of New York, hereby affirms under penalty of perjury:

1. | am the attorney for the Respondent in the above captioned matter, and
am fully familiar with the facts and circumstances surrounding the within matter.

2. Respondent submits this motion to dismiss the disciplinary action against
Respondent Reyna Arroyo ("Respondent") pursuant to Education Law §3020-a.

3. Respondent submits that the charges proffered against her ("charges")
are defective as they fail to adhere to Education Law §3020-a (2)(a) as there has been
no vote by the employing board on probable cause. The charging paper titled “Notice
of Determination of Probable Cause on Education Law §3020-a Charges” has no date
for the Executive Session as mandated. See attached. Principal Timothy Sigerson
signed the charging papers on 6/19/17 after he, alone, not the school board, “found”
probable cause, yet nowhere in Education Law §3020-a is there a provision authorizing

1
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 60 of 64

a Principal (or any single individual) to make a determination of probable cause.
Likewise, Chancellor Carmen Farina also has no authority to determine probable
cause, only to initiate the charging process without making any conclusions. Moreover,
because the Chancellor has no vote as a member of the Panel for Educational Policy,
she lacks the authority to grant any individual the authority to make a probable cause —
determination. Even if the Chancellor was given the duties of the school board, this
would still mandate a vote in an Executive Session before any charges were served on
Respondent. This did not happen. The charging papers have no date for the Executive
Session.

4. Accordingly, the Hearing Officer has limited, if any, authority to rule or
issue any penalty or determine just cause on the charges presented by the Department

in this matter. (See the PEP Bylaws, attached).

EDUCATION LAW §3020-A MANDATES A VOTE ON
PROBABLE CAUSE BY ASCHOOL BOARD

5. Education Law §3020 provides, in pertinent part, that "[n]o person
enjoying the benefits of tenure shall be disciplined or removed during a term of
employment except for just cause and in accordance with the procedures specified in
section 3020-a." As a tenured teacher, Respondent possesses a constitutionally
protected property interest in her position of employment which may not be diminished
in any manner without being accorded substantive fair hearing and due process rights.
Matter of Soucy v. Board of Education of North Colonie Central School Dist No. 5, 41

A.D.2d 984, 343 N.Y.S.2d 624 (3rd Dep't 1973)).
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 61 of 64

6. The requirements of NYS Education Law §3020-a, under which tenured
personnel may be disciplined for "just cause" are absolute and require that before charges
can be brought against a tenured educator, the school board" [PEP] must:

a. Determine that there is “probable cause” for the proceeding with charges
by a majority vote by the Board.

b. Make this determination within 5 days of the charges being filed with the
Board.

C. Ensure that the decision to proceed with the charges is not frivolous,
arbitrary, capricious or discriminatory.

7. This vote by the school board is required under Education Law 3020-a for
a proper determination of "probable cause” upon which to bring charges against
teachers removed from their schools. (Education Law §3020-a, Article 61). A
determination of probable cause by an Independent Executive Session must,
according to law, occur after charges are made against a tenured employee in order
to mitigate against malicious prosecution (which is precisely what is transpiring here).
The legislative intent is to provide pedagogues protection from vindictive principals
who may want to remove senior teachers from their positions because they make

salaries that could pay for two teachers instead of one, or other unlawful reasons.

8. Education Law §3020-a requires a vote by the school board [PEP] as
the basis for deciding to charge a tenured employee. (Education Law §3020-a(2)(a)).
There has been no such vote in Ms. Arroyo’s case. Since the very statute upon which

this hearing is based has been flouted, should the within dismissal motion be denied, it

 

' In the City of New York, the Panel for Educational Policy (“PEP”) serves as the “school board”.

3
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 62 of 64

would be a clear violation of Ms. Arroyo’s constitutional right to due process and equal
protection under the law. The statutory procedures in this case were completely
disregarded and there was no oversight by anyone other than the tenured teacher's
principal to initiate the disciplinary process to file charges against Ms. Arroyo or any
other educator a principal chooses to remove from the school the principal administers.
The employee's tenure rights were not protected. Because of the open and obvious

procedural defects, dismissal of all charges is warranted.

9. The total lack of independent review and lack of oversight by anyone
other than the tenured teacher's principal to initiate discipline is blatantly inconsistent
with Education Law §3020-a. This constitutes a de facto denial of equal protection of
the §3020-a law and denies tenured employees their constitutional rights to due

process.

10. Arbitrators who sit on the panel to hear 3020-a charges are not
permitted by law, collective bargaining agreement, or any other contractual
arrangement to make a decision on charges unless they have been voted on by the
New York City Board of Education before a tenured teacher is charged, pursuant to
Education Law §§ 3020 and 3020-a. Arbitrators who work on NYC cases either under
the Administrative Trials Unit ("ATU") or Teacher Performance Unit ("TPU") received
these procedures and guidelines at a plenary meeting held at the New York City
Department of Education headquarters on February 24, 2015. See documents posted
on the blog "NYC Rubber Room Reporter" at:

ntto://nycrubberroomreporter.blogspot.com/2016/05/the-3020-arbitration-newswire-
digging 28. html and,
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 63 of 64

htto:-/Awww_ parentadvocates.ora/nicemedia/documents/Emails-release-version.pdf

11. Respondent requested a hearing pursuant to §3020-a of the
Education Law, and her charging papers state that "...a meeting in executive session on
the above date...has found that there is probable cause...", attached, has no information
on where this meeting took place, when, who attended, or who voted probable cause.
Before a tenured teacher can be brought up on disciplinary charges, the Education Law
sets a number of procedural hurdles that a Board of Education must comply with. These
procedural hurdles are in place to protect the rights of the tenured teacher to fair
process, and constitute jurisdictional pre-requisites to a §3020-a disciplinary hearing.
The United States Constitution, the laws of New York State and public policy all
recognize and uphold tenure rights - foremost being the right to due process-- and the
determination of probable cause cannot be bargained away by any collective bargaining
agreement which diminishes these rights, nor by fiat of the Chancellor.

12. Compliance with this provision is a jurisdictional condition precedent
to a §3020-a disciplinary hearing. Without it, the hearing cannot go forward. Prohibition
isthe appropriate procedural remedy for the assertion of respondent's claim where
prohibition is available "to prevent a body or officer from proceeding or threatening to
proceed without or in excess of its jurisdiction." See: Matter of Schumer v. Holtzman, 60
N.Y. 2d 46,51. Inthis disciplinary hearing, the Department seeks to terminate
respondent, a tenured teacher, and as such, deprive her of a constitutionally protected
interest without satisfying the statutory pre-requisites.

13. Here, the Department seeks to deprive respondent of her
Case 1:19-cv-07416-ER Document17 Filed 01/31/20 Page 64 of 64

Constitutionally protected interest by serving her with charges without the statutorily
requisite finding of probable cause. This compounds the procedural errors of this matter
which are prejudicial to the lawful, fair hearing the respondent can argue is rightfully
hers under the law. Respondent requests either the arbitrator dismiss the charges on
the errors of procedure, or make a ruling that the charges may be filed in the future
concerning the charged school years contained therein if and when the procedures for
charging complies with Education Law 3020-a(2)(a). Respondent hereby reserves her

right to continue her objection to the procedural errors seen and cited herein.

14. Anticipating the same misplaced argument brought by the DOE time
and again in opposition to this motion, preferring charges against a tenured
employee is not at all the same as a finding of probable cause pursuant to Education

Law §3020-a(2)(a).

WHEREFORE, the respondent respectfully requests that the Arbitrator dismiss
all charges due to the procedural errors on the probable cause determination and grant

such other and further relief as is deemed just, proper and equitable.

Dated: New York, New York
November 8, 2017

Respectfully submitted,
/s/

David Barrett
Attorney for Respondent
